United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                       August 14, 2006

                                            Before

                       Hon. RICHARD A. POSNER, Circuit Judge

                       Hon. KENNETH F. RIPPLE, Circuit Judge

                       Hon. MICHAEL S. KANNE, Circuit Judge


No. 04-3044

Robert Simpson,                                           Appeal from the United States
       Petitioner-Appellant,                              District Court for the Northern
                                                          District of Illinois, Eastern Division.
              v.
                                                          No. 02 C 3885
                               1
DEIRDRE BATTAGLIA, Warden,
      Respondent-Appellee.                                         Matthew F. Kennelly,
                                                          Judge.

                                          ORDER

       The slip opinion issued in the above-entitled cause on August 11, 2006, is amended as
follows:

       Page 3, first paragraph, first line, delete “Greenwood” and replace with “Glenwood”.




       1
         Deirdre Battaglia has been substituted for the original respondent, Kenneth R. Briley,
pursuant to Federal Rule of Appellate Procedure 43(c)(2).